Citation Nr: 1515283	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-10 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for a personality disorder.

2.  Entitlement to service connection for an acquired psychiatric disability, claimed as entitlement to service connection for major depressive disorder and posttraumatic stress disorder (PTSD).  

3.  Entitlement to an initial compensable disability evaluation for service connected hemorrhoids.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to December 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2010 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  
 
The Veteran testified a November 2010 hearing before the RO, and a transcript of this hearing is of record.  

The Board notes that the Veteran has filed claims seeking entitlement to service connection for both major depressive disorder and PTSD.  However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified the scope of a claim on appeal by holding that when a claimant makes a claim, he/she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  The Court in Clemons held that that the scope of a disability claim includes any disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and other information of record.  Accordingly, the Veteran's claim has been re-characterized to include a claim for any acquired psychiatric disability, not just those claimed by the Veteran.


FINDINGS OF FACT

1.  A March 2006 RO decision denied entitlement to service connection for a personality disorder; the Veteran did not perfect his appeal or submit new and material evidence within one year of the decision.

2.  Evidence received since the March 2006 RO decision is not new and material, and the Veteran's claim cannot be reopened.

3.  The Veteran has been diagnosed with an anxiety disorder caused by or otherwise related to his active military service.  

4.  The Veteran's hemorrhoids are generally mild to moderate, but worsen during flare-ups, with symptoms of pain, swelling, and slight bleeding without anemia or fissures.  


CONCLUSIONS OF LAW

1.  The March 2006 RO decision that denied entitlement to service connection for a personality disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has not been received since the March 2006 RO decision, and the Veteran's claim for entitlement to service connection for a personality disorder is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for entitlement to service connection for an anxiety disorder have been met.  38 U.S.C.A. §§ 101, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  

4.  The criteria for entitlement to an initial 10 percent disability evaluation, but no greater, for the Veteran's service connected hemorrhoids have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4114, Diagnostic Code 7336 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence

The Veteran's original claim for entitlement to service connection for a personality disorder was denied in a March 2006 RO decision; the Veteran did not perfect an appeal.  In June 2009, the Veteran filed new claim for a personality disorder, which was denied in a January 2010 rating decision.  The Veteran appealed.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons for the final disallowance must be considered in determining whether the newly submitted evidence is material.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a reason for that last final disallowance of the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

The RO denied the appellant's prior claim because congenital or developmental defects such as personality disorders are not "diseases" or "injuries" within the meaning of applicable legislation, and therefore service connection for them is generally precluded by regulation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  This is because such defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90.  The RO also noted that there was no evidence that the Veteran had been diagnosed with a personality disorder in service or that any current personality disorder was related to service.

The Board notes that there has been no change to the regulations holding that personality disorders are not a disability for VA compensation purposes, nor has the Veteran submitted any evidence since March 2006 relating a current personality disorder to service.  Accordingly, the Board finds that new and material evidence has not been submitted by the Veteran, and the Veteran's previously denied claim for entitlement to service connection for a personality disorder cannot be reopened.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

In the instant case, the Veteran is seeking entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder and PTSD, which the Veteran has alleged is due to abuse he was subject to from his drill sergeant in service.

The Veteran's service treatment records are negative for any complaints of or treatment for an acquired psychiatric disability.  Service personnel records show that the Veteran was discharged after approximately two months of service for what was characterized as marginal or non-productive service.  The Veteran's commanding officers described the Veteran as an immature trainee, who lacked motivation, self-discipline, and respect for authority.  It was noted that although the Veteran was repeatedly counseled, he had made no effort to reform his behavior and it was concluded that he was unlikely to become a productive soldier.  Unfortunately, it does not appear that the Veteran was ever referred for a psychological evaluation prior to his separation from service.  Therefore, it is unclear whether the Veteran's problems in service were the result of immaturity or poor attitude as the personnel records imply, or a response to some stressor in service, such as the abuse alleged by the Veteran.

Post-service, private and VA medical records reflect a lengthy history of substance abuse and mental health problems, dating to shortly after his separation from service.  The Veteran has been diagnosed with various psychiatric conditions, including a mood disorder, major depressive disorder, psychosis, paranoid schizophrenia, and a personality disorder, although it does not appear that any of these conditions has been specifically related to the Veteran's service.  The Veteran's brother, O. R., submitted statements to VA stating that the Veteran's behavior changed significantly following his active military service.  

In January 2013, the Veteran was afforded a VA psychological examination and medical opinion.  The Veteran was diagnosed with Anxiety Disorder, NOS and Psychotic Disorder, NOS.  The examiner concluded that the Veteran did not meet the full DSM criteria for PTSD and that he did not currently have major depressive disorder.  However, the examiner concluded that the Veteran's anxiety disorder was at least as likely as not related to the traumatic events he reported in service.  He also noted that because symptoms of the Veteran's anxiety disorder and psychotic disorder overlap, it is not possible to differentiate which symptoms are attributable to each disability.  

Based on the positive opinion of the VA examiner, the Board finds that entitlement to service connection for an acquired psychiatric disability, diagnosed an anxiety disorder is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

Finally, the Board notes that the Veteran has been diagnosed with other psychiatric diagnoses.  However, the Board finds the most probative evidence of record shows that the Veteran has an anxiety disorder and not necessarily the other diagnoses. Nevertheless, the evidence does not differentiate symptoms attributable to anxiety versus his other diagnoses, as made clear by the January 2013 VA examiner.  Therefore, all psychiatric symptoms shall be attributed to the Veteran's now service-connected anxiety disorder, for rating purposes.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition).


Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2014).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2014).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

The Veteran is service connected for hemorrhoids, assigned an initial non-compensable (0 percent evaluation) under Diagnostic Code 7336, effective June 2009.

Diagnostic Code 7336 provides for a rating for hemorrhoids, external or internal, that is non-compensable when mild or moderate, 10 percent when large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, and 20 percent with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2014).  

The Veteran was afforded a VA examination of his hemorrhoids in August 2011.  At that time, the Veteran complained of chronic constipation with monthly flare-ups of his hemorrhoids with discomfort and bleeding.  These flare using last forty-eight hours.  During flare-ups, he treats his hemorrhoids with Tucks pads and ointment.  He also takes sodium docusate twice daily for his constipation.  On examination, the Veteran had two external hemorrhoid tags approximately 1/4 inch long, slightly tender to palpation.  There was no evidence of thrombosis, erythema, or anal fissures.  Anal sphincter tone was normal.  

The Veteran was also afforded a VA examination in January 2014.  At that time, the Veteran continued to complain of constipation, as well as flares every two months with pain, swelling, and bleeding.  During flare-ups of his condition, he uses Preparation H, Tucks pads, and sitz baths.  These flares generally last three to four days.  He reported that he was asymptomatic at the time of the examination.  On examination, the Veteran had mild external hemorrhoid tags.  

The Veteran's VA and private medical records were also reviewed, but showed no treatment of hemorrhoids that were large or thrombosed.

Having reviewed all of the evidence of record, the Board notes that there is no evidence documenting that the Veteran has large or thrombosed hemorrhoids, which would warrant a higher schedular rating.  However, the Veteran has reported periodic flare-ups of his disability during which his condition worsens.  Based on the Veteran's credible lay testimony that he suffers from regular flare-ups during his condition is more severe than when he was examined, the Board finds that the Veteran should be afforded at least a 10 percent disability evaluation to compensate for his increased disability.  However, even during the Veteran's flare-ups, there is no evidence of persistent bleeding with secondary anemia or fissures.  Accordingly, a disability evaluation in excess of 10 percent is not warranted under Diagnostic Code 7336.

Additionally, as there is no evidence that the Veteran has impaired sphincter control, strictures of the rectum or anus, rectal prolapse, or anal fistula as a result of his hemorrhoids, Diagnostic Codes 7332, 7333, 7334, and 7335 are not applicable.  

Finally, the Board has also considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, it does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  The Veteran's reported symptoms of pain, swelling, and slight bleeding are not unusual or different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations for his disability. There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular ratings, such as "marked interference" with employment.  See 38 C.F.R. § 3.321(a) (2014) ("The provisions contained in the rating schedule will represent as far as can practicably be determined, the average impairment in earning capacity in civil occupations resulting from disability).

The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In conclusion, an initial 10 percent disability evaluation, but no greater, for the Veteran's service-connected hemorrhoids, is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  With respect to claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  The letter must also inform the Veteran of the bases of the prior denial, which in this case was provided in a July 2009 letter.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Here, the Veteran was provided with all the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and adequate examinations has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at an RO hearing.  The hearing was adequate as the DRO who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


ORDER

As new and material evidence has not been submitted, the Veteran's previously denied claim for a personality disorder is not reopened.  

Entitlement to service connection for an anxiety disorder is granted.

Entitlement to an initial 10 percent disability evaluation, but no greater, for service connected hemorrhoids is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


